

EXHIBIT 10.1
Form of Amendment to Grant Agreement for Executive Performance Plan


The Grant Agreements for your Executive Performance Plan Unit Grants for the
2011 – 2013, 2012 – 2014 and 2013 – 2015 performance cycles have been amended by
replacing the second to the last sentence of Paragraph 4 with the following
sentence:
“In the event that you incur a Severance (as defined in the 2013 Performance
Plan) before or during a Performance Period, the Units with respect to any such
Performance Period shall be deemed to have been fully earned at the target
amount of the award opportunity specified on the grant summary page, and in the
event that you incur a Severance on or prior to the Vesting Date but after
completion of a Performance Period, the Units with respect to any such completed
Performance Period shall be deemed to have been fully earned in the amount
determined by the Compensation Committee following the end of the Performance
Period, and in each case shall be paid within 30 days after your Severance.”



